                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


RUBEN M. HERNANDEZ,
                                                      Case No. 18-11433
           Plaintiff,
v.                                                    Honorable Nancy G. Edmunds

COMMISSIONER OF SOCIAL SECURITY,

           Defendant.
                          /


           ORDER ACCEPTING AND ADOPTING THE MAGISTRATE JUDGE’S
               JULY 11, 2019 REPORT AND RECOMMENDATION [17]

          Pending before the Court is the Magistrate Judge’s July 11, 2019 Report and

Recommendation. (ECF No. 17.) The Magistrate Judge recommends that the Court deny

Plaintiff’s motion for summary judgment, grant Defendant’s motion for summary

judgment, and affirm the findings of the Commissioner of Social Security. Plaintiff raises

two objections to the Magistrate Judge’s Report and Recommendation. (ECF No. 18.)

Defendant opposes Plaintiff’s objections. (ECF No. 19.) The Court has conducted a de

novo review of Plaintiff’s objections.     For the reasons set forth below, the Court

OVERRULES Plaintiff’s objections, ACCEPTS and ADOPTS the Magistrate Judge’s

Report and Recommendation, and GRANTS Defendant’s motion for summary judgment,

DENIES Plaintiff’s Motion for Summary Judgment, and AFFIRMS the decision of the

Commissioner of Social Security.

     I.      Standard of Review

          This Court performs a de novo review of those portions of the Magistrate Judge's

Report and Recommendation to which Plaintiff has objected. Fed. R. Civ. P. 72(b); 28

                                              1
U.S.C. § 636(b). The Court need not and does not perform a de novo review of the

report's unobjected-to findings. Thomas v. Arn, 474 U.S. 140, 150 (1985). Moreover, an

objection that “does nothing more than state a disagreement with a magistrate’s

suggested resolution, or simply summarizes what has been presented before, is not an

‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F. Supp. 2d. 743, 747

(E.D. Mich. 2004). Indeed, the purpose of an objection to a report and recommendation

is to provide the Court “with the opportunity to consider the specific contentions of the

parties and to correct any errors immediately.” Id. (quoting United States v. Walters, 638

F.2d 947, 949-50 (6th Cir.1981)).

   II.      Analysis

         A. Objection one: whether the Magistrate Judge failed to consider Plaintiff’s
            use of a cane.

         In his first objection, Plaintiff argues that the Magistrate Judge erred by failing to

find that the ALJ erred in concluding that Plaintiff could perform his past work as a

rehabilitation case aide despite his alleged need for a cane. Plaintiff’s objection is

overruled. As an initial matter, much of Plaintiff’s objection improperly focuses on alleged

issues with the ALJ’s findings as opposed to raising specific objections to the Magistrate

Judge’s conclusions. But to the extent Plaintiff raises valid objections to the Magistrate

Judge’s Report and Recommendation, his objections are without merit.

         The ALJ found that Plaintiff had the RFC to perform light work, which included his

prior occupation, without the use of a cane. As the Magistrate Judge observed, the ALJ

relied on the opinions of Dr. Cynthia Shelby and Dr. William Jackson to support this

finding. While the doctors acknowledged Plaintiff needed a cane to reduce pain, the

doctors did not opine that a cane was clinically required or needed for ambulation. And

                                               2
as the Magistrate Judge found, Plaintiff offers no medical evidence to contradict the ALJ’s

reliance on these opinions. Plaintiff similarly fails to offer any medical evidence indicating

that a doctor opined that Plaintiff’s pain when he was not using a cane prevented him

from performing his former job. Accordingly, the Magistrate Judge correctly found that

substantial evidence supports the ALJ’s determination that Plaintiff can perform light work

without the use of a cane.

       Furthermore, as the Magistrate Judge found, the vocational expert testified that

Plaintiff could meet the requirements of his past relevant work even if he needed to use

a cane to ambulate. Plaintiff ignores this testimony in raising his objection. But this

testimony means that even if the ALJ erred in concluding that Plaintiff did not medically

need a cane for ambulation, such an error would be harmless under the facts and

circumstances presented here.

       B. Objection two: whether the Magistrate Judge erred in finding that Plaintiff
          could perform his prior work.

       In his second objection, Plaintiff argues the Magistrate Judge erred in finding that

the ALJ did not err in concluding that Plaintiff could meet the requirements of his past

work as generally performed. Plaintiff states that the Magistrate Judge mischaracterizes

his argument on this issue notwithstanding the Magistrate Judge’s direct quotation from

Plaintiff’s briefing. Plaintiff contends that his true argument is that the VE did not testify

that Plaintiff could perform his job as generally performed. Plaintiff’s objection, however,

is contradicted by the record. As the Commissioner points out, the VE testified that a

person with Plaintiff’s background and RFC could perform Plaintiff’s former job, both

actually and as generally performed. Plaintiff’s objection on this issue is overruled.




                                              3
          Plaintiff further argues that the Magistrate Judge failed to adequately consider

Plaintiff’s claim that he cannot perform the requirements of his past relevant work because

he does not have a driver’s license. But the Magistrate Judge did consider and address

this argument. And the Magistrate Judge found that the VE did not testify that Plaintiff’s

prior work, as generally performed, required driving. Plaintiff’s objection on this issue is

without merit and is overruled.

   III.      Conclusion

     For the above-stated reasons, and for the reasons provided in the Magistrate

Judge’s Report and Recommendation, the Court OVERRULES Plaintiff’s objections,

ACCEPTS and ADOPTS the Magistrate Judge’s Report and Recommendation, DENIES

Plaintiff’s Motion for Summary Judgment; GRANTS Defendant’s Motion for Summary

Judgment, and AFFIRMS the decision of the Commissioner.

     SO ORDERED.

                                            s/Nancy G. Edmunds
                                            Nancy G. Edmunds
                                            United States District Judge



Dated: August 28, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on August 28, 2019, by electronic and/or ordinary mail.



                                            s/Lisa Bartlett
                                            Case Manager




                                              4
